Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended)A controller for a vehicle with a front and rear axle, each axle being provided with at least two wheels and at least first and second propulsion units, wherein the controller is configured to control the at least first and second propulsion units to generate a combined torque with reference to a total requested torque, the controller comprising:
a traction availability module configured to receive one or more traction signals indicating available traction at at least one wheel;
a traction determination module configured to determine a traction torque range defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on one or more of the traction signals;
a torque split module configured to determine a proposed distribution of torque between each of the at least first and second propulsion units with reference to the total requested torque based at least in part on an efficiency of operation of each of the at least first and second propulsion units, and to determine a proposed torque to be generated by each of the at least first and second propulsion units in dependence on the proposed distribution of torque;
a torque shaping module configured to compare the traction torque range determined for each propulsion unit for which a traction torque range has been determined and the proposed torque for that propulsion unit, and to generate at least one torque control signal for controlling at least one of the at least first and second propulsion units, wherein the at least one torque control signal is a signal to the propulsion unit to generate the proposed torque for that propulsion unit if the proposed torque for that propulsion unit is within the traction torque range for that propulsion unit; and
a module configured to receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle, wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the traction signals and at least one of the NVH signals, 
wherein the at least one torque control signal is a signal to the at least one of the first and second propulsion units to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit wherein the torque split module is configured to:
determine a total power cost in dependence on an estimated power loss of the at least first and second propulsion units within said at least first and second torque ranges, identify a minimum value of the determined total power cost, and
determine the torque to be generated by each of said at least first and second propulsion units, comprising determining a torque that corresponds to the identified minimum value of the total power cost, wherein the controller is further configured to determine at least first and second power loss penalties in dependence on current operating parameters of the at least first and second propulsion units, and
wherein the at least first and second propulsion units each comprise an electric machine, wherein the controller is further configured to determine the at least first and second power loss penalties in dependence on an operating temperature of the associated electric machine.

10. (Currently Amended)The controller according to claim 1, wherein the total power cost is determined in dependence on the estimated power loss and the power loss 

15. (Currently Amended)A method for controlling at least first and second propulsion units of a vehicle with a front and rear axle, each axle being provided with at least two wheels, the at least first and second control units being suitable to generate a combined torque with reference to a total requested torque, the method comprising:
receiving at least one traction signal indicating available traction at at least one wheel;
determining a traction torque range defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on at least one of the traction signals;
determining a proposed distribution of torque between each of the at least first and second propulsion units with reference to the total requested torque based at least in part on an efficiency of operation of each of the at least first and second propulsion units;
determining a proposed torque to be generated by each of the at least first and second propulsion units in dependence on the proposed distribution of torque;
comparing the traction torque range determined for each propulsion unit for which a traction torque range has been determined and the proposed torque for that propulsion unit;
generating at least one torque control signal for controlling at least one of the at least first and second propulsion units, wherein the at least one torque control signal is a signal to the propulsion unit to generate the proposed torque for that propulsion unit if the proposed torque for that propulsion unit is within the traction torque range for that propulsion unit;
 receiving at least one NVH signal relating to one or more of a noise vibration and or harshness characteristics of the vehicle, wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one NVH signal,
 wherein the at least one torque control signal is a signal to the propulsion unit to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit, determining a total power cost in dependence on an estimated power loss of the at least first and second propulsion units within said at least first and second torque ranges;
identifying a minimum value of the determined total power cost; and
determining the torque to be generated by each of said at least first and second propulsion units, comprising determining a torque that corresponds to the identified minimum value of the total power cost, wherein the controller is further configured to determine at least first and second power loss 
wherein the at least first and second propulsion units each comprise an electric machine, wherein the controller is further configured to determine the at least first and second power loss penalties in dependence on an operating temperature of the associated electric machine.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, filed 05-09/2022, with respect to claims 1 and 15 have been fully considered and are persuasive.  

Kaneko alone or in combination with Ewin, Zhao, Smith and Tang does not teach:

“wherein the controller is further configured to determine at least first and second power loss penalties in dependence on current operating parameters of the at least first and second propulsion units" and "wherein the at least first and second propulsion units each comprise an electric machine, wherein the controller is further configured to determine the at least first and second power loss penalties in dependence on an operating temperature of the associated electric machine”

Therefore claims 1 and 15 are deemed novel, and 103 rejection set forth in previous office action has been withdrawn.

No art was found in further search that teaches or suggests or renders obvious the above
limitations in combination with the other elements of the claim. Any comments considered
necessary by applicant must be submitted no later than the payment of the issue fee and, to
avoid processing delays, should preferably accompany the issue fee. Such submissions should
be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tseng (US 20150057866) teaches of distributing power two propulsion motors of a vehicle. See Abstract and [0011].
Tang (US 7742852) teaches of optimizing torque between primary and assist motor by considering vehicle and other operating conditions. See Abstract.
Kim (KR 101535036) teaches of core loss torque compensation for a drive motor based on motor temperature. See Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664